09-3189-ag
         Basra v. Holder
                                                                                       BIA
                                                                               A078 725 336
                                                                               A078 725 337
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 29 th day of September, two thousand ten.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                ROBERT D. SACK,
 9                DEBRA ANN LIVINGSTON,
10                         Circuit Judges.
11       ______________________________________
12
13       HARINDER SINGH BASRA, HARVINDER
14       KAUR BASRA
15                Petitioners,
16                                                              09-3189-ag
17                         v.                                   NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONERS:              Jaspreet Singh, Jackson Heights, New
25                                     York.
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney
28                                     General; Linda S. Wernery, Assistant
29                                     Director; Elizabeth Young, Trial
30                                     Attorney, Office of Immigration
31                                     Litigation, United States Department
32                                     of Justice, Washington, D.C.
     1       UPON DUE CONSIDERATION of this petition for review of a

     2   Board of Immigration Appeals (“BIA”) decision, it is hereby

     3   ORDERED, ADJUDGED, AND DECREED that the petition for review

     4   is DENIED.

5            Petitioners, Harinder Singh Basra and Harvinder Kaur

6        Basra, natives and citizens of India, seek review of a July

7        7, 2009, order of the BIA denying their motion to reopen

8        their removal proceedings.     In re Basra, Nos. A078 725

9        336/337 (B.I.A. July 7, 2009).      We assume the parties’

10       familiarity with the underlying facts and procedural history

11       of the case.

12           We review the BIA’s denial of a motion to reopen for

13       abuse of discretion.     Ali v. Gonzales, 448 F.3d 515, 517 (2d

14       Cir. 2006).    When the BIA considers relevant evidence of

15       country conditions in evaluating a motion to reopen, we

16       review the BIA’s factual findings under the substantial

17       evidence standard.     See Jian Hui Shao v. Mukasey, 546 F.3d

18       138, 169 (2d Cir. 2008).

19           An alien may file only one motion to reopen and must do

20       so within 90 days of the final administrative decision.

21       8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.2(c)(2).      There is

22       no dispute that the Petitioners’ motion to reopen – filed



                                         2
1    over four years after the BIA issued a final order in their

2    case – was untimely.   However, these limitations do not

3    apply if the alien establishes materially changed

4    circumstances arising in the country of nationality.

5    8 C.F.R. § 1003.2(c)(3)(ii).

6        The BIA reasonably found that the Petitioners did not

7    establish changed country conditions excusing the time

8    limitation on their motion to reopen.   Although the

9    Petitioners assert that Indian police and security forces

10   continue to engage in various types of misconduct, there was

11   no indication that such conduct was aimed at Sikhs or pro-

12   Sikh groups, or that such problems did not exist prior to

13   the Petitioners’ departure from India in 1999.   Thus, the

14   BIA reasonably found that the Petitioners’ submissions in

15   support of their motion to reopen reflected only “a

16   continuation of circumstances substantially similar to those

17   that existed at the time of [their] hearing with regard to

18   the treatment of Sikhs in India.”   Moreover, the BIA

19   reasonably declined to afford any weight to letters from the

20   Petitioners’ friends and family given the similarities among

21   the letters and the lack of any details regarding why the

22   police visited their homes looking for the Petitioners.      See



                                    3
1    Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d

2    Cir. 2006); cf. Mei Chai Ye v. U.S. Dep’t of Justice, 489

3    F.3d 517, 519 (2d Cir. 2007) (finding that when two

4    documents allegedly provided by different persons “are

5    strikingly similar in their structure or language,” an IJ

6    may “treat those similarities as evidence supporting an

7    adverse credibility finding.”).

8           Although the Petitioners additionally argue that the

9    BIA impermissibly declined to analyze their claim of a well-

10   founded fear of future persecution, because the BIA

11   reasonably determined that they failed to meet the threshold

12   requirement of demonstrating changed country conditions that

13   would excuse the time limitation on their motion to reopen,

14   it was under no obligation to analyze that claim.

15   See 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(2),

16   (3).    We therefore conclude that the BIA did not abuse its

17   discretion in denying the Petitioners’ untimely motion to

18   reopen.    See Ali, 448 F.3d at 517.

19          For the foregoing reasons, the petition for review is

20   DENIED.    As we have completed our review, any stay of

21   removal that the Court previously granted in this petition

22   is VACATED, and any pending motion for a stay of removal in



                                    4
1    this petition is DISMISSED as moot. Any pending request for

2    oral argument in this petition is DENIED in accordance with

3    Federal Rule of Appellate Procedure 34(a)(2), and Second

4    Circuit Local Rule 34.1(b).

 5                                 FOR THE COURT:
 6                                 Catherine O’Hagan Wolfe, Clerk
 7
 8
 9
10




                                    5